One Hundred Eleventh Congress of the United States of America2d SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and tenS. 3794IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend chapter 5 of title 40, United
		  States Code, to include organizations whose membership comprises substantially
		  veterans as recipient organizations for the donation of Federal surplus
		  personal property through State agencies.1.Short titleThis Act may be cited as the
			 Formerly Owned Resources for Veterans
			 to Express Thanks for Service Act of 2010 or
			 FOR VETS Act of
			 2010.2.Recipients of certain Federal surplus
			 personal propertySection
			 549(c)(3)(B) of title 40, United States Code, is amended—(1)in clause (viii), by striking
			 or after the semicolon;(2)in clause (ix), by striking the period and
			 inserting ; or; and(3)by adding at the end the following:(x)an organization
				whose—(I)membership comprises substantially veterans
				(as defined under section 101 of title 38); and(II)representatives are recognized by the
				Secretary of Veterans Affairs under section 5902 of title
				38..Speaker of the House of RepresentativesVice President of the United States and President of the Senate